Pratt, J.
It is entirely clear that the motive impelling Mrs. Peterson to make the mortgage in suit was her belief that her son had been guilty of forgery, and would be punished criminally if she did not secure the debt. The referee has found that the son was thus guilty, and that a prosecution therefor was estopped by the giving of the mortgage. There is abundant evidence to sustain the referee’s conclusion. It is now suggested by plaintiff that the referee was in error in this finding; that he should have given faith to the testimony that Peterson was authorized to place Strang’s name on the note, in which case no crime had been committed, and the course of justice was not interfered with by giving the mortgage. But such facts would not make the mortgage valid. Eadie v. Slimmon, 26 N. Y. 9, is authority that fear'of a prosecution of a near relative is such duress that a security obtained by means thereof cannot stand. Bayley v. Williams, 4 Giff. 638, affirmed L. R. 1 H. L. 200, is to the same effect. See, also, Pol. Cont. 557. Judgment affirmed, with costs.
Barnard, P. J., concurs.